Citation Nr: 0010255	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
anxiety reaction, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

REMAND

The veteran had active duty from June 1966 to May 1968.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Los Angeles, California, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The record includes an October 1999 letter from the veteran's 
private physician, who is associated with Kaiser Permanente.  
He states that the veteran has been under his care as well as 
the care of multiple medical and surgical specialists since 
prior to September 1998.  A November 1999 letter from Kaiser 
Permanente indicates that the veteran has been receiving 
treatment from the psychiatric department from January 1998 
to the present.  The Board notes that the records from Kaiser 
Permanente have not been obtained and associated with the 
claims folder.  

In addition, the record indicates that the veteran was last 
afforded a VA examination of his low back in May 1995, and 
was last afforded a VA psychiatric examination in May 1996.  
The Board finds that additional VA examinations would be 
useful in determining the current severity of the veteran's 
service connected disabilities.  

Finally, the Board notes that any change in the evaluation of 
the veteran's service connected disabilities will have an 
effect on his claim for entitlement to a total rating based 
on individual unemployability due to service connected 
disabilities.  Claims which are inextricable intertwined must 
be considered together.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, this claim must be returned 
to the RO for further consideration in light of any changes 
which may occur in the evaluations of the veteran's service 
connected disabilities as a result of the evidence requested 
above. 

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records, and 
affording the veteran adequate medical examinations.  
Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for anxiety 
disorder and low back strain since 1996.  
After securing the necessary release for 
these records, and especially for the 
records from Kaiser Permanente from 
January 1998 to the present, the RO 
should obtain these records and associate 
them with the claims folder. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service connected 
chronic anxiety reaction.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should express the veteran's current 
score on the Global Assessment of 
Functioning (GAF) scale.  In addition, 
the examiner should provide an 
explanation of the level of impairment 
signified by this GAF score.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current level of severity of his service 
connected chronic low back strain.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be conducted.  A positive 
Goldthwait's sign should be noted, as 
should the presence of muscle spasm.  The 
range of motion of the veteran's lumbar 
spine should be provided in degrees.  The 
examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's low back strain.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the low back strain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the low 
back strain, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the low back strain.  The presence or 
absence of weakness, incoordination, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  Finally, the examiners should 
express an opinion as whether or not 
there is any etiological relationship 
between the veteran's service connected 
low back strain, and any degenerative 
changes of the lumbar spine which may be 
discovered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


